Citation Nr: 1632363	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to an initial evaluation in excess of 20 percent for arthritis of the right knee, left knee, right shoulder, and right ankle, prior to February 22, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee disorder from February 22, 2007 to June 12, 2012, and from November 1, 2012 to the present.

6.  Entitlement to an evaluation in excess of 10 percent for a left knee disorder from February 22, 2007 to June 12, 2012, and from November 1, 2012 to the present.

7.  Entitlement to an evaluation in excess of 10 percent for a right shoulder disorder from February 22, 2007 to the present.

8.  Entitlement to an evaluation in excess of 10 percent for a right ankle disorder from February 22, 2007 to the present.

9.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis prior to July 13, 2007.

10.  Whether the reduction of the 10 percent rating assigned for sinusitis to a noncompensable evaluation, effective July 13, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from January 2003 to June 2004.  He also had service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

Regarding the issues on appeal, the Board's December 2014 remand directed that VA examinations be scheduled to determine the etiology of his back disorder, neck disorder, and bilateral hip disorder, and to determine the current manifestations and severity of his right knee, left knee, right shoulder, right ankle disabilities, and sinusitis.  

The record indicates that in June 2015, the Veteran failed to appear at Logistics Health Incorporated (LHI)-contracted VA examinations scheduled in conjunction with his claims.  The Veteran contends that he did not receive notice of these examinations.  A review of the record reveals that when scheduling these examinations in May 2015, the Appeals Management Center (AMC) listed the Veteran's address as an address in Manassas, Virginia, which is a different address than the current address on record.  The Board also notes that a few days later in May 2015, the Veteran was scheduled for VA examinations by the RO in conjunction with other claims not on appeal.  The address listed on the RO's request for these examinations was the Veteran's current address, and the Veteran did appear for these examinations.  As it is likely that the Veteran was not properly notified of his scheduled VA examinations; a remand is warranted to reschedule the Veteran for the previously ordered VA examinations.

As the issue of an increased rating for sinusitis is being remanded, the issue of whether the reduction of the 10 percent rating for sinusitis was proper is also remanded as it is inextricably intertwined with the claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the RO must obtain all the Veteran's outstanding VA treatment records from February 2014 to the present and associate them with the electronic claims file.  

Finally, the Board notes that in correspondence received in June 2015, the Veteran indicated that he was requesting a "Judge hearing."  In another correspondence from the Veteran received in June 2015, the Veteran stated he wanted a hearing on issues including his bilateral hips, knees, back, shoulders, sinus, and neck.  Also, in December 2015, correspondence from the Veteran on a VA Form 9 was received, in which the Veteran indicated that he wanted a Board hearing at the VA Central Office regarding issues pertaining to his back, left hip, and neck pain.  It is unclear from the various correspondences as to what hearing the Veteran is requesting, and for what issues the Veteran requests a hearing on.  As these matters are being remanded for the rescheduling of the VA examinations previously ordered by the Board in December 2014; on remand, after the above issues have been readjudicated, and if the benefits sought remain denied, the RO should contact the Veteran and request clarification as to whether the Veteran is requesting a hearing before the Board; and if so, what type of hearing the Veteran wants and which issues he requests a hearing on.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must obtain all outstanding VA treatment records from February 2014 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate examination to determine whether any previously or currently diagnosed bilateral hip disorder is related to the his military service.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's current address of record.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.    

The examiner must identify all left hip and right hip disorders found on examination.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed hip disorder was incurred in or is otherwise related to the Veteran's active duty service.  For all disorders that are not found to be related to service, the examiner must also state whether the disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected right knee and left knee disabilities. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate examination to determine any currently or previously diagnosed neck and back disorders are related to his military service.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's current address of record.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must identify all neck and back disorders found on examination.  Based on a review of the medical evidence, service records, and with consideration of the Veteran's lay statements, the examiner must provide opinions on the following:

(A)  Whether any previously or currently diagnosed neck and back disorder was incurred in or is otherwise related to the Veteran's first period of active duty service from September 1976 to September 1979 or to any subsequent period of National Guard service prior to January 2003.

(B)  For any neck or back disorder that is not found to be related to the Veteran's first period of active duty or National Guard service, the examiner must opine whether any neck or back disorder pre-existed his second period of military service from January 2003 to June 2004.  If a disorder is found to have pre-existed the second period of active duty, the examiner must state the specific evidence upon which this conclusion is reached.  The examiner must then state whether any pre-existing neck or back disorder was permanently aggravated beyond its natural progression during the Veteran's second period of active duty service, and if so the examiner must state the specific evidence upon which this conclusion is reached. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must be afforded an appropriate examination(s) to determine the current manifestations and severity of his service-connected right knee, left knee, right shoulder, and right ankle disabilities.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's current address of record.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies on clinical evaluation, in terms of degrees with a goniometer on the service-connected right knee, left knee, right shoulder, and right ankle.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any undamaged paired joint.

If there is clinical evidence of pain on motion in active motion, passive motion, and after a minimum of three repetitions on motion, the examiner must indicate the specific degree of motion at which such pain begins, for both the joints in question and any undamaged paired joint.  

If there is clinical evidence of pain on weight-bearing, and nonweight-bearing, the examiner must indicate the specific degree of motion at which such pain begins, for both the joints in question and any undamaged paired joint.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  

Specifically for the right and left knee disabilities, the examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected sinusitis disability.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's current address of record.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether there is evidence of one or two incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or three or more incapacitating episodes per year of sinusitis requiring four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis for this opinion is one that requires bed rest and treatment by a physician.

6.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  The RO must review the examination reports and ensure that all requested development has been completed in full.  If a report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

8.  Following completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case.  

9.  Thereafter, the Veteran and his representative must be contacted to clarify whether the Veteran wishes to have another hearing before the Board hearing, and if so, what type of hearing (Travel Board, Videoconference, or Central Office) he requests, and for what issues he is requesting a hearing on.  If the Veteran wishes to have a hearing, a hearing must be scheduled pursuant to his clarification.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

